DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31, upon which claim 29 is dependent, recites a first or second mode, then claim 31 appears to broaden this by reciting a first, second or third mode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0068976 to Yoshida et al. (Yoshida), in view of US Patent Application Publication .
As to claim 1, Yoshida teaches a hydrogen system comprising a hydrogen production apparatus (14) that produces apparatus, a hydrogen storage apparatus (72) that stores hydrogen produced by the hydrogen production apparatus (14), a casing (62) that houses the hydrogen production apparatus (14) and the hydrogen storage apparatus (72) (Paragraphs 0036 and 0037; Figure 3).  As Yoshida teaches that the storage (72) stores the hydrogen produced by the generator (24), there is inherently some sort of passage there between, furthermore, Yoshida teaches that the stored hydrogen is utilized as fuel gas in a hydrogen using apparatus, Yoshida teaches that the housing comprises pipes and valves as necessary (Paragraphs, 0032 0020); however, Yoshida fails to teach the specific passage configuration for providing the hydrogen from the generator, to the storage and to the hydrogen using apparatus.   
However, Takeuchi also discusses hydrogen generation wherein hydrogen generated in a generator (14) is sent to storage (26) and hydrogen in the storage (26) is sent to a hydrogen using apparatus.  Takeuchi teaches that this flow is accomplished by providing a flow path system comprising a first flow path (16/24) wherein hydrogen discharged from the hydrogen production apparatus (14) flow into the hydrogen storage apparatus (26), a second flow path (46) wherein hydrogen that is discharged from the hydrogen storage apparatus (26) flows into the hydrogen using apparatus and a third flow path (38) comprising a first valve (40) wherein hydrogen that is discharged from the first flow path flows outside the system allowing for hydrogen bleeding (Paragraphs 0027, 0030, 0031 and 0032; Figure 1)
However, the combination fails to further teach that the apparatus comprises a controller which opens the first valve.  However, Mermelstein also discusses the electrolytic production, storage and provision of hydrogen gas and teaches that the apparatus should comprise a control unit in order to allow for monitoring and controlling all of the system and connections in the apparatus, including the valves (Paragraph 0023, 0034 and 0035).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a control unit to the apparatus of the combination in order to allow for monitoring and controlling of all the system and connection in the apparatus, including the valves, as taught by Mermelstein.  Thus a controller that is capable of, and in fact specifically configured to, open and close the first valve.  
As to claim 2, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, opens the first valve” (MPEP 2114).
As to claim 3, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) and a ventilator (42a/42b/42c) which ventilates an interior of the casing (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector, ventilator and valve and capable of performing the (MPEP 2114).
As to claim 4, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the third flow path (38) branches from the first flow path (16/24) (Figure 1).
As to claim 5, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 4.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).
As to claim 6, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 4.  The joining of the third branch passage to the first passage would inherently provide a coupling on one side of the third branch passage and a coupled on another side of the third branch passage in the first passage (Takeuchi Figure 1).
As to claim 7, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 5.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include the generator (RSOFC), hydrogen detectors and valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, stops operation of the hydrogen production apparatus and opens the first valve, and thereafter, if a hydrogen leak is detected by the detector, opens the second valve” (MPEP 2114)
As to claim 8, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  The third flow path is at least partially within the casing and thus at least indirectly connected to an upper section of the casing.  The combination fails to specifically teach that the third flow path is directly connected to an upper section of the casing.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 9, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 8.  The third flow path is at least partially within the casing and thus at least indirectly connected to an upper surface of the casing.  The combination fails to specifically teach that the third flow path is directly connected to an upper surface of the casing.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 10, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  The detector is within the casing and thus at least indirectly connected to an upper surface of the casing.  The combination fails to specifically teach that the detector is directly connected to an upper surface of the casing.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 11, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  However, Yoshida fails to further teach that the apparatus comprises a booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1)
As to claim 12, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the apparatus comprises a third valve (36) in the first flow path (16/24) upstream from a branching location to the third flow path (38) (Figure 1).
As to claim 13, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim5.  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include the valves (Paragraphs 0034 and 0035).  Thus an apparatus for performing the functional language of “wherein the controller opens the first valve and the second valve” (MPEP 2114).
As to claim 14, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 13.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valves and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, opens the first valve and the second valve” (MPEP 2114).
As to claim 15, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 5.  The apparatus of the combination comprising a controller in connection with the detector and valves and thus capable of performing the functional language of “wherein the controller closes the second valve together with opening the first valve” (MPEP 2114).
As to claim 16, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 15.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valves and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, closes the second valve together with opening the first valve” (MPEP 2114).
As to claim 17, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 12.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language wherein the controller opens the first valve, second valve and the third valve (MPEP 2114). 
As to claim 18, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 17.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include the generator (RSOFC), hydrogen detectors and valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, opens the first valve, the second valve, and the third valve” (MPEP 2114).
As to claim 19, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 12.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language wherein the controller closes the third valve together with opening the first valve and the second valve (MPEP 2114).
As to claim 20, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 19.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include the generator (RSOFC), hydrogen detectors and valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, closes the first valve together with opening the second valve” (MPEP 2114).
As to claim 21, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 12.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language wherein the controller closes the second valve together with opening the first valve and the third valve (MPEP 2114).
As to claim 22, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 21.  Yoshida further teaches that the apparatus comprises a detector (30/74) that detects a hydrogen leak inside the casing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include the generator (RSOFC), hydrogen (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the detector and valve and capable of performing the functional language of “wherein the controller, if a hydrogen leak is detected by the detector, closes the second valve together with opening the first valve and the third valve” (MPEP 2114).
As to claim 23, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11.  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valve and capable of performing the functional language of “wherein the controller activates the booster when the first valve is open” (MPEP 2114).
As to claim 24, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein the controller activates the booster when the first valve and the second valve are open (MPEP 2114).
As to claim 25, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein the controller activates the booster when the first valve is open and the second valve is closed (MPEP 2114)
As to claim 26, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) and Takeuchi further teaches that the apparatus comprises a third valve (36) in the first flow path (16/24) upstream from a branching location to the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein the controller activates the booster when the first valve, the second valve and the third valve are open (MPEP 2114).
As to claim 27, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11.  Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) and Takeuchi further teaches that the apparatus comprises a third valve (36) in the first flow path (16/24) upstream from a branching location to the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein the controller does not activate the booster when the third valve is closed together with the first valve and the second valve being open (MPEP 2114).
As to claim 28, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 11. Takeuchi further teaches that the apparatus comprises a second valve (42) in the first flow path (16/24) downstream a branching location of the third flow path (38) and Takeuchi further teaches that the apparatus comprises a third valve (36) in the first flow path (16/24) upstream from a branching location to the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein the controller activates the booster when the second valve is closed tougher with the first valve and the second valve being open (MPEP 2114).
As to claim 29, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 5.  Mermelstein further teaches that the controller comprises a receiver (terminal) for receiving an input from an outside user (Paragraph 0034).  Thus an apparatus capable of performing the functional language of “wherein the controller, based on the input received by the receiver, executes either of a first mode in which the first valve and the second valve are opened, and a second mode in which the second valve is closed and the first valve is opened” (MPEP 2114).  
As to claim 30, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 29.  However, Yoshida fails to further teach that the apparatus comprises a booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a compressor, a pressure booster, to the first passage of the combination upstream from the third gas passage in order to provide the hydrogen in water removed and high pressure form to the storage as taught by Mermelstein.  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein “the controller activates the booster in the first mode and the second mode” (MPEP 2114).
As to claim 31, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 29.  Takeuchi further teaches that the apparatus comprises a third valve (36) in the first flow path (16/24) upstream from a branching location to the third flow path (38) (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language of “wherein, in the first mode, the third valve is also opened in addition to the first valve and the second mode, and in the second mode, the third valve is also opened in addition to the first valve, and the controller, based on input received by the receiver, executes any of the first mode, the second mode, and a third mode in which the third valve is located and the first valve and the second valve are opened” (MPEP 2114).
As to claim 32, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 31. However, Yoshida fails to further teach that the apparatus comprises a booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a compressor, a pressure booster, to the first passage of the combination upstream from the third gas passage in order to provide the hydrogen in water removed and high pressure form to the storage as taught by Mermelstein.  The combination fails to specifically teach where upstream from the branch the booster would be located; however, as Takeuchi teaches that all the other hydrogen treating components are provided upstream the third valve (36) it would have been obvious to one of ordinary skill in the art at the time of filing to also place the booster at this location (Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, including the valves (Paragraphs 0034, 0035 and 0038).  Thus a controller in connection with the booster and valves and capable of performing the functional language wherein “the controller activates the booster in the first mode and the second mode, and does not activate the booster in the third mode” (MPEP 2114).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/270,707 (reference application). Although the claims at issue are not identical they are not patentably distinct from each other.  The claim limitations of 1-7 and 11-32 are claimed in the copending application with different wording.  While the claim limitations of 8-10 are not specifically claimed; the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794